Exhibit 10.1

EFFECTIVE December 19, 2013

FIRST PRIORITY BANK

SEVERANCE PLAN

 

PART I. PURPOSE

This document sets forth the FIRST PRIORITY BANK SEVERANCE PLAN (the “Plan”)
between First Priority Bank and                      (the “Executive”) which has
been adopted by First Priority Bank (“First Priority”) and which has been
established under the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”). The purpose of this Plan is to provide transitional benefits
for a limited period of time to certain employees whose employment is terminated
as the result of a work force reduction or job elimination within a one year
period following a change in control. This document is designed to be both the
summary plan description and governing plan document. This Plan supersedes all
prior severance pay plans and programs, formal or informal.

 

PART II. EFFECTIVE DATE

This Plan shall be effective upon adoption by the Board of Directors of First
Priority (“Effective Date”).

 

PART III. DEFINITIONS

For purposes of this Plan, the following terms shall have the meanings set forth
below.

“Base Pay” means the Executive’s weekly base salary and excludes incentive pay,
bonus or commissions.

“Cash Benefit” means the Basic Severance Amount and, as applicable, the Enhanced
Severance Amount.

“Change in Control” means the acquisition of 50% or more of the voting stock of
First Priority Bank by an unaffiliated entity or the sale of all or
substantially all of the assets of either First Priority Bank. A Change of
Control shall be deemed to occur on the first date upon which any of the
foregoing conditions is satisfied but shall not be deemed to occur upon the
execution of any agreement that contemplates any of the foregoing transactions.



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended.

“Comparable Job” means a position with the Sponsor with (a) an annual base pay
no less than base pay for the current position; (b) no significant changes in
work schedule; (c) with reasonably similar employment background and skill set
requirements as the current position; and (d) to be performed within forty
(40) miles from such employee’s home or his or her current commute, whichever is
greater.

“Separation Date” means the Executive’s last day of active service, as
designated by the Sponsor.

“Severance Benefits” means the Cash Benefit, as provided in Part V hereof.

“Sponsor” means First Priority and any entity (and its affiliates) that acquires
First Priority as a result of a Change in Control.

“Year of Service” means each continuous full year (365 days) of completed
service. Partial Years of Service shall be based upon full calendar months of
service in such partial year. In calculating Years of Service, the Eligible
Executive shall be given full credit for all Years of Service with First
Priority and its affiliates and predecessors.

 

PART IV. ELIGIBILITY

The Executive shall be eligible at his or her Separation Date for the benefits
described in Part V hereof provided that the following criteria are satisfied:

 

  1. His or her active employment is terminated on or within one (1) year after
a Change in Control:

(i) as a result of a work force reduction or job elimination by the Sponsor; or

(ii) upon his or her return from an approved leave of absence that is in
progress on the date of such Change in Control under circumstances where no
Comparable Job is available to the Executive upon such return from leave.

 

  2. Sponsor shall have received from the Executive a waiver and release in the
form provided by Sponsor. In no event will the Executive who fails to execute
the waiver and release be eligible for benefits under this Plan.

 

  3. The Executive is not party to a written employment contract with First
Priority which provides for severance or termination payments.

The Executive is not eligible at his or her Separation Date for the benefits
described in Part V hereof if:

 

  1. He or she is covered by any agreement, contract, plan or other arrangement
with the Sponsor that provides for payments in the nature of severance or
separation pay upon termination of employment;

 

- 2 -



--------------------------------------------------------------------------------

  2. He or she voluntarily terminates his or her employment prior to his or her
reduction in force or job elimination effective date;

 

  3. He or she is terminated for a reason other than work force reduction or job
elimination, in accordance with the provisions of the Sponsor’s disciplinary
policies, regardless of whether they had received a notice of termination that
would qualify him or her for benefits under this Plan;

 

  4. He or she refuses to execute, in a form that is satisfactory to the
Sponsor, such documents as the Sponsor may require, including an effective
general waiver and release of all claims against the Sponsor; or

 

  5. He or she refuses a Comparable Job.

 

PART V. SEVERANCE BENEFITS

A. Cash Severance.

The Severance Benefits provided by this Plan to the Executive includes a cash
benefit payable as salary continuation, as follows:

 

  1. Cash Benefit. The Executive will be paid for a period of             
months following the Executive’s eligible termination, as defined in Part IV
above, at the Executive’s then current rate immediately in effect prior to the
Change of Control.

 

  2. Short Notice. The Executive must work through his or her notice period to
receive Severance Benefits under this Plan. If the Executive is provided less
than two (2) weeks notice of termination of employment, the Executive will
receive additional separation pay equal to the difference between the amount of
notice received and two (2) weeks’ Base Pay.

 

  3. Payment Procedures. The Cash Benefit shall be paid in installments in
accordance with the Sponsor’s regular payroll procedures. No lump sum payment of
the Cash Benefit shall be available to the Executive. The Cash Benefit shall
continue even if the Executive becomes employed by an employer other than the
Sponsor and its affiliates at any time during his or her salary continuation
period; provided, however, that if the Executive is re-employed by the Sponsor
or any of its affiliates, the Cash Benefit shall cease upon the date of such
re-employment, and any unpaid weeks of the Cash Benefit shall not be paid.

 

- 3 -



--------------------------------------------------------------------------------

B. Medical Benefits.

The Executive may elect to continue his or her existing level of coverage in the
Sponsor’s group medical insurance plan by paying the active employee subsidized
rate in effect from time to time (e.g., the premium less an amount equal to the
Sponsor’s subsidy that would have been allocated to him or her had termination
not occurred, except if the result of this calculation produces a subsidized
rate of zero or less, no premium will be due) for a period not to exceed the
duration of the Severance Period. Any required payment will be deducted from the
Cash Benefit provided hereunder. COBRA benefits will be extended after the
Severance Period.

 

PART VI. AMENDMENT OF THE PLAN

This Plan shall continue in effect for a period beginning on the Effective Date
and ending not less than one (1) year following any Change in Control (the
“Term”). During the period beginning as of the date of a Change in Control and
ending one (1) year following any Change in Control, no amendments may be made
to the Plan that would adversely affect the Executive’s covered by the Plan.
Moreover, no amendment may be made to the Plan that would adversely affect the
rights of an individual who has already become entitled (by reason of a
termination of employment described in Part IV hereof) to receive or has begun
to receive benefits under the Plan. Except as limited above, the Plan may be
amended by action of the Board of Directors of the Sponsor in its sole
discretion.

 

PART VII. CODE SECTION 409A

The Plan is intended to be exempt from Code Section 409A as a severance pay
plan. The Plan Administrator, in its sole discretion, shall determine the
requirements of Code Section 409A applicable to the Plan and shall interpret the
terms of the Plan consistently therewith.

 

PART VIII. ADMINISTRATION, CLAIMS AND GENERAL INFORMATION

Plan Information and Plan Year

This is a severance pay and benefits plan. The Plan Year is the calendar year.

Nature of Benefits

The benefits and costs of the Plan are paid by the Sponsor out of its general
assets, with the exception of the Executives portion of the premiums for medical
coverage, for which the Executive will be responsible as described in Part V. B.

 

- 4 -



--------------------------------------------------------------------------------

Plan Administration.

The general administration of the Plan herein set forth and the responsibility
for carrying out its provisions shall be vested in the Plan Administrator. The
Plan Administrator shall be the “Administrator” within the meaning of
Section 3(16) of ERISA and shall have all the responsibilities and duties
contained therein. First Priority or any Sponsor, as successor to First
Priority, shall be the Plan Administrator.

The Plan Administrator shall have the authority to appoint and delegate its
responsibilities under the Plan and to designate other persons (the “Designee”
or “Designees”) to carry out any of its responsibilities under the Plan.

The Plan Administrator and/or its Designee shall have such discretionary powers
as are necessary to discharge his, her or its duties, including but not limited
to, discretionary interpretation and construction of the Plan, and the
determination of all questions of eligibility, participation and benefits and
all other related or incidental matters. The Plan Administrator’s and/or its
Designee’s decision will be binding on the participant, the participant’s spouse
or other dependent or beneficiary and all other interested parties, subject to
review or correction only to the extent that such a decision, determination or
construction is shown by clear and convincing evidence to be arbitrary and
capricious.

The Plan Administrator and/or its Designee may adopt rules and regulations of
uniform applicability in his/her interpretation and implementation of the Plan.

The Plan Administrator and/or its Designee may require the Executive to submit,
in such form as the Plan Administrator (and/or the Designee) shall deem
reasonable and acceptable, an effective general release of all claims against
the Sponsor and proof of any information which the Plan Administrator finds
necessary or desirable for the proper administration of the Plan.

Agent for Legal Process

The Plan Administrator’s agent for service of legal process is:

 

First Priority Bank

2 West Liberty Blvd. Suite 104

Malvern, PA 19355

Integration with Other Pay or Benefits

The pay and benefits provided for in the Plan are the maximum benefits that the
Sponsor will pay, subject to the following provisions. To the extent that any
federal, state or local law (to the extent not preempted by ERISA) requires the
Sponsor to make a payment (e.g., payment in lieu of notice) of any kind to the
Executive because of that

 

- 5 -



--------------------------------------------------------------------------------

Executive’s involuntary termination due to a layoff, reduction in force, plant
or facility closing, sale of business, or similar event, the Sponsor shall have
the right to reduce the benefits otherwise provided under this Plan by an amount
equivalent to any money the Executive receives pursuant to, or in satisfaction
of, the aforementioned laws.

If any federal, state or local law (to the extent not preempted by ERISA),
including without limitation, worker’s compensation laws (and excluding
applicable state or federal laws regarding jury duty or active military service)
or any company policy, benefit or practice, including, without limitation,
disability benefits or vacation pay (excluding vacation accrued but unused prior
to a Covered Termination) either provides or requires the Sponsor to provide the
Executive with income in place of the Executive’s salary or vacation pay
accruing after the Executive’s Separation Date, then the number of weeks of the
Cash Benefit and medical benefits to which that the Executive would have been
entitled under the Plan shall be reduced by the number of weeks of such
replacement pay or such post-Separation Date vacation pay received by that
Executive.

The Executive who, during any part of the period for which the Cash Benefit and
medical benefits are payable under this Plan, are on leaves of absence due to
jury duty or active military service shall receive pay and benefits in
compliance with applicable law.

Notwithstanding any provision herein to the contrary, ERISA shall preempt any
and all state laws relating to the Plan.

Claim Denial Procedure

If a claim for benefits under the Plan is denied in whole or in part, the
Executive will be notified by the Administrator within 90 days of the date the
claim is delivered to the Administrator, unless special circumstances require an
extension of time for processing the claim, in which case the Executive will be
told of the special circumstances requiring an extension and the date (not to
exceed a period of an additional 90 days) by which the Plan expects to render a
final decision. The notification will be written in understandable language and
will state (a) specific reasons for denial of the claim, (b) specific reference
to any Plan provision on which the denial is based, (c) a description (if
appropriate) of any additional material or information necessary for the
Executive to perfect the claim and an explanation of why such material or
information is necessary, and (d) an explanation of the Plan’s review procedure.
A claim that is not acted upon within 90 days may be deemed by the Executive to
have been denied.

Review of Claim Denial

Within 60 days after a claim has been denied, or deemed denied, the Executive or
his or her authorized representative may make a request for a review by
submitting to the Administrator a written statement (a) requesting a review of
the denial of the claim, (b) setting forth all of the grounds upon which the
request for review is based and any facts in support thereof, and (c) setting
forth any issue or comments which the Executive deems relevant to the claim. The
Executive may review permanent documents relating to the denial.

 

- 6 -



--------------------------------------------------------------------------------

The Administrator shall make a decision on review within 60 days after the
receipt of the Executive’s request for review or receipt of all additional
materials reasonably requested by the Administrator from the claimant, unless an
extension of time for processing a review is required, in which case the
Executive will be notified and a decision will be made within 120 days of
receipt of the request for review. The decision will be in writing and in
understandable language. The decision of the Administrator on review shall be
final and conclusive upon all persons unless it is shown by clear and convincing
evidence to be arbitrary and capricious.

The Executive may pursue a grievance in a federal court if he or she is
improperly denied any right or remedy to which he or she is entitled under the
Claim Review Procedure. No legal action may be brought to recover benefits
allegedly due under the Plan unless the Executive has exhausted the Claim Review
Procedure set forth herein; and in no event may the Executive commence such a
legal action more than one year from the date of the claim denial.

Employee Rights under ERISA

As a participant in the Plan, the Executive is entitled to rights and protection
under the Employee Retirement Income Security Act of 1974, as amended (ERISA).
ERISA provides that all benefits plan participants shall be entitled to:

 

•  

Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites where 50 or more participants customarily
work, all documents governing the Plan, and a copy of the latest annual report
(Form 5500 Series), if any, filed by the Plan with the U.S. Department of Labor
and available at the Public Disclosure Room of the Employee Benefits Security
Administration;

 

•  

Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, and copies of the latest annual report
(Form 5500 Series), if any, and updated summary plan description. The Plan
Administrator may make a reasonable charge for the copies;

 

•  

Receive a summary of the Plan’s annual Form 5500, if any is required by ERISA to
be prepared, in which case, the Plan Administrator, is required by law to
furnish each participant with a copy of this summary annual report.;

In addition to creating rights for the benefits plan participants, ERISA imposes
duties upon the people who are responsible for the operation of the employee
benefit plan. The people who operate the Plan, called “fiduciaries” of the Plan,
have a duty to do so prudently and in the interest of Plan participants and
beneficiaries. No one, including the employer or any other person, may fire the
Executive or otherwise discriminate in any way to prevent a participant from
obtaining a Plan benefit or exercising rights under ERISA.

 

- 7 -



--------------------------------------------------------------------------------

If a claim for a Plan benefit is denied or ignored, in whole or in part, the
participant has the right to know why this was done, to obtain copies of
documents relating to the decision without charge, and to appeal any denial, all
within certain time schedules.

Under ERISA, there are steps the Executive can take to enforce the above rights.
For instance, if the Executive requests a copy of Plan documents or the latest
annual report from the Plan and does not receive them within 30 days, the
Executive may file suit in a federal court. In such a case, the court may
require the Plan Administrator to provide the materials and pay up to $110 a day
until the participant receives the materials, unless the materials were not sent
because of reasons beyond the Plan Administrator’s control.

If the Executive has a claim for benefits that is denied or ignored, in whole or
in part, after exhaustion of the Plan’s administrative remedies the Executive
may file a suit in a state or federal court. Also, if the Executive disagrees
with the Plan’s decision, or lack thereof, concerning the qualified status of a
domestic relations order or medical child support order, the Executive may file
suit in a federal court (after exhaustion of the Plan’s administrative
remedies).

If the Executive is discriminated against for asserting his or her rights, the
Executive may seek assistance from the U.S. Department of Labor, or may file
suit in a federal court (after exhaustion of the Plan’s administrative
remedies). The court will decide who should pay court costs and legal fees. If
the Executive is successful, the court may order the person sued to pay these
costs and fees. If the Executive loses, the court may order the Executive to pay
these costs and fees if, for example, if it finds the claim is frivolous.

If the Executive has any questions about the Plan, he or she should contact the
Plan Administrator. If the Executive has any questions about this statement or
about rights under ERISA, or if the Executive needs assistance in obtaining
documents from the Administrator, contact the nearest office of the Employee
Benefits Security Administration (EBSA), U.S. Department of Labor (listed in
your telephone directory) or contact the Division of Technical Assistance and
Inquiries, Employee Benefits Security Administration, U.S. Department of Labor,
200 Constitution Avenue, N.W., Washington, D.C. 20210

The Executive may also obtain certain publications about rights and
responsibilities under ERISA by calling the publications hotline of the Employee
Benefits Security Administration at (866) 444-3272 or by logging on to the
Internet at www.dol.gov/ebsa.

 

- 8 -